675 F.2d 185
Ronald Lewis BOYER, Appellant,v.Sgt. Herbert RILEY; Sgt. John Moriaroty; and Sal Chrum, ofthe St. Louis Police Dept., Homicide Division, Appellees.
No. 81-1760.
United States Court of Appeals,Eighth Circuit.
Submitted April 1, 1982.Decided April 7, 1982.

Appeal from the United States District Court for the Eastern District of Missouri; William L. Hungate, Judge.
Ronald Lewis Boyer, pro se.
Joseph R. Niemann, City Counselor, Francis M. Oates, Michael E. Hughes, Asst. City Counselors, St. Louis, Mo., for Appellees.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Ronald Lewis Boyer was convicted in Missouri state court of murder.  An appeal from that conviction is pending.


2
Subsequent to his conviction, Boyer filed an action for actual and punitive damages against three St. Louis police officers pursuant to 42 U.S.C. § 1983.  He alleged that the officers had deprived him of his constitutional rights by refusing to permit him to have a lawyer present during an interrogation at which he incriminated himself.  He also alleged that the officers erased parts of the taped interview.


3
The district court dismissed the action without prejudice under the doctrine of Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).  It stated that "it is not appropriate for the federal courts to consider Boyer's claims until his state conviction is final" because the constitutional issues raised in the 1983 action were also being considered in the criminal appeal.


4
Boyer appeals.  We reverse and remand to the district court with directions to it to reinstate Boyer's action, but to hold that action in abeyance until the state proceedings are completed.  We do so for the reasons stated in William Seltzer v. John Ashcroft, et al., --- F.2d ----, decided this date.  The district court, of course, retains the right to dismiss the action for proper reasons that are unrelated to the validity of Boyer's constitutional claim.


5
Reversed and remanded.